PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16451625
Filing Date: 04/22/2019
Appellant(s): Nangia et al. 

__________________
David L. Walker
For Appellant


EXAMINER’S ANSWER





This Appeal Brief filed 7/9/2021 is appealing from the Office action mailed 5/13/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 13, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
A.)  Claims 1-5, 12-16 and  18-24  and 28 stand rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 2015/0150937), Mayo Clinic Precocious puberty,  Partsch et al. “Management and outcome of central precocious puberty”, George et al. (US 2013/0288968), and Dunn (U.S. patent 8,470,359). Yoon et al. (US 2015/0297726) Lee et al. “ Morning basal leutinizing hormone, a good screening tool for diagnosing central precocious puberty”, Prasad et al.  “Evaluation of GnRH analogues in diagnosis and management of children with pubertal disorders”,  Carel “precocious puberty and structural growth”,  Kuzma  (US 20060019903) and Carel et al. “Treatment of Central Precocious Puberty by Subcutaneous Injections of lueproelin 3-Month Depot (11.25mg)”.  
B.) Claims 1, 6-11, 26-27 stand rejected under 35 U.S.C. 103 as being unpatentable over  Dunn et al. (US 2015/0150937), Mayo Clinic Precocious puberty,  Partsch et al. “Management and outcome of central precocious puberty”, George et al. (US 2013/0288968), and Dunn (U.S. patent 8,470,359). Yoon et al. (US 2015/0297726) Lee et al. “ Morning basal leutinizing hormone, a good screening tool for diagnosing central precocious puberty”, Prasad et al.  “Evaluation of GnRH analogues in diagnosis 
C.) 	Claims 1, 17 and 25 stand rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 2015/0150937), Mayo Clinic Precocious puberty,  Partsch et al. “Management and outcome of central precocious puberty”, George et al. (US 2013/0288968), and Dunn (U.S. patent 8,470,359). Yoon et al. (US 2015/0297726) Lee et al. “ Morning basal leutinizing hormone, a good screening tool for diagnosing central precocious puberty”, Prasad et al.  “Evaluation of GnRH analogues in diagnosis and management of children with pubertal disorders”,  Carel “precocious puberty and structural growth”,  Kuzma  (US 20060019903) and Carel et al. “Treatment of Central Precocious Puberty by Subcutaneous Injections of lueproelin 3-Month Depot (11.25mg)”, as applied to claims 1-5, 12-13-16, 18-24 and 28 above, and further in view of Dunn (U.S. Patent 9, 283, 282). 



(2) Response to Argument
Rejections A.), B.) and C.) 
The Examiner notes that Dunn et al. (US 2015/0150937) was referred to by the Examiner as Dunn et al. however, since Appellants refer to it as Dunn ‘937, the Examiner will also refer to it as Dunn ‘937 for the purpose of consistency.
The same applies to Carel which will be Carel 1 and Carel et al. which will be referred to as Carel 2.
Appellants argue that none of the 13 references teach or disclosed a fixed dose of about 12 % w/w leuprolide, or a pharmaceutically acceptable salt thereof that is independent from the weight of the pediatric patient at the start of treatment, and not modified from the initial administration to any subsequent administrations during the course of treatment (i.e., “one size fits” all treatment). 
In response, the Examiner respectfully disagrees because  Dunn ‘937 disclose that the amount of flowable composition administered will typically depend on the desired properties of the controlled release implant and the amount of flowable composition can influence the length of time in which the leuprolide acetate is released from the controlled release implant (para 0039). Dunn ‘937  states the composition can be used to formulate a one month delivery system of leuprolide acetate and the injectable composition is preferably formulated for administration about once per month, about once per three months or about once per four months to about once per six months (para 0008 and claim 65). Thus, ‘937  discloses one per six months and not adjustment of the injectable composition. Dunn ‘937  disclose methods of treating nd paragraphs). Thus, it would have been obvious to one of ordinary skill in the art to use a fixed dose (i.e., not adjust for body weight of the child) for leuprolide depots of Dunn for treatment of CPP. Appellants have not persuasively provided any evidence that the formulations of Dunn ‘937 are not considered a fixed dose. There is no discussion in Dunn ‘937 of adjusting based on the weight of the person and the composition is formulated such that it is administered once per six months, thus the dosage in not continuously being adjusted as the depot is intended to be administered once per six months. Dunn ‘937 disclose that there is no critical upper limit on the amount of leuprolide acetate incorporated into the polymer solution except for that of an acceptable solution or dispersion viscosity  for injection through a syringe needle. The lower limit of leuprolide acetate incorporated into the delivery system is dependent simply upon the activity of the leuprolide acetate and the length of time needed for treatment. Dunn ‘937 disclose that the solid implant formed from the flowable composition administered will typically depend upon the desired properties of the controlled release implant (para 0039). Therefore, it is clear from the teachings of Dunn ‘937 that the composition is a controlled release implant that is not adjusted based on the weight of the individual and is administered in a controlled 
	Appellants argue that George, Kuzma and Carel 2 provide a clear teaching away in that they discourage the administration of leuprolide acetate to a pediatric patient in a manner that is independent of the weight of the pediatric patient and/or they discourage administration that is not modified from the initial administration to subsequent administration. Appellants also argue that Yoon fails to support the Examiner’s conclusion of obviousness as it teaches that the administration of a dose of leuprolide to a patient may vary based on numerous factors, including a patient’s age and sex. 

Appellants argue that Dunn ‘937  does not provide sufficient disclosure such that a person skilled in the art would have administered the composition to a pediatric patient. Appellant argues that Dunn ‘937 fails to enable the administration of its disclosed composition to pediatric patients and argues that to be enabling, a prior art reference much teach a skilled artisan at the time of filing to make or carry out what it discloses in relation to the claimed invention without undue experimentation. 
In response, the Examiner respectfully submits that any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation." A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991). Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). Any part of the specification can support an enabling disclosure, even a background section that discusses, or even disparages, the subject matter disclosed therein. Callicrate v. Wadsworth Mfg., Inc., 427 F.3d 1361, 77 USPQ2d 1041 (Fed. Cir. 2005).
In the instant case, Appellants are discounting the background of Dunn ‘937 where it states Leuprolide acetate is useful in treatment of hormonal related prostate cancer, mammary cancer, endometriosis and precocious puberty (para 0022). Dunn ‘937 concerns itself with a flowable composition suitable for use as a controlled release implant of leuprolide acetate which is formulated for administration about once per six months  (para 0008). 
The breadth of the claims are that claim 47 of Dunn ‘937 is directed to a method of treating precocious puberty in a patient comprising administering to the patient in need of such treatment or prevention and effective amount of a flowable composition suitable for use as a controlled release implant, the composition comprising, a 
The  Examiner takes the position that the skilled artisan would be able to make or carryout  what Dunn ’937 discloses in relation to the claimed invention without undue experimentation as Dunn ‘937 discloses administering to humans and the cited art, Kuzma and Carel 2discloses leuprolide acetate is a drug useful for treatment in central precocious puberty (claim 47 Dunn ‘937). 
	Appellants argue that the disclosure provided by Dunn ‘937 is limited to the administration of the disclosed composition to treat adult males suffering from prostate cancer. Appellants further argue that the disclosure of Dunn ‘937 for treating humans does not equate to pediatric patients. 
In response, Appellants are arguing the reference individually as Dunn ‘937 was not the sole reference relied upon to address pediatric patients furthermore, Dunn ‘937 discloses humans and does not limit the patient population and the claims explicitly disclose treating precocious puberty which encompasses pediatric patients. Appellants are incorrectly limiting the patient population of Dunn ‘937 to adult males. Dunn ‘937 disclose the present invention also provides a method of reducing LH levels in a patient. The method includes administering to the patient in need of such LH reduction an effective amount of a flowable composition of the present invention. It can be useful to treat endometriosis (a condition in females)  thus is not limited to adult males as Appellants contend (para 0015) . Furthermore, conventional treatment of central precocious puberty includes administration of GnRH agonists (GnRH also referred to as luteinizing hormone-releasing hormone) ( para 0010 of Kuzma). Kuzma  et al. discloses leuprolide acetate is a synthetic non-peptide analog of naturally occurring gonadotropin releasing hormone (GnRH or LH-RH) and it is used to treat prostate cancer in adults and in the treatment of children with central precocious puberty (para 0002). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to  use the leuprolide acetate implant as disclosed by Dunn ‘937 for treatment in children with central precocious puberty. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Kuzma discloses drug delivery implants and that carriers are known to those of ordinary skill in the art (para 0040). Delivery is to humans (para 0038) and is provided for to treat central precocious puberty (para 0041). These controlled release  The difference was the drug of choice however, the combined teaching of Dunn ‘937, Partsch et al. and George disclose use of leuprolide acetate and as George stated, can be used to treat prostate cancer in adults and in the treatment of children with CPP (para 0002). 
	Appellants argue that the variables in Dunn ‘937 allow for changes in the dose of Leuprolide acetate.  
	In response, the Examiner respectfully submits that this is not found persuasive because the purpose of a depot is to administer such that repeated administration is not necessary. In fact Dunn ‘937 discloses that the inconvenience of chronic repetitive injections was eliminated by the once a month sustained release depots and that one, three and four month formulations are available (para 0003). Dunn ‘937 discloses “the present invention provides a flowable composition that is suitable for use as a controlled release implant of leuprolide acetate” and the amount of flowable composition administered will typically depend on the desired properties of the controlled release 
Dunn ‘359 discloses that the Leuprolide can be present in various quantities but preferably 3-15 % by weight (col. 14, lines 28-30). Yoon et al. disclose treating precocious puberty where leuprolide can be present in 0.1-50 % by weight (para 0042). Dunn ‘359 also discloses 85:15 PLGA and that the properties of the polymer can be changed by varying the ratio of lactide to glycolide. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Appellants have not demonstrated the criticality of 12 w/w % and the prior art renders it prima facie obvious to optimize the amount of leuprolide acetate for treatment of precocious puberty. 
	 Appellants argue that the term “fixed dose” was added to clarify that the dose of leuprolide in the claimed formulation never changes, from initial 6-month to each subsequent 6-month dose. Appellants admit that the dose of Dunn ‘937 is fixed and is a depot injection that cannot possibly be changed after administration (page 18 of 
	In response, the Examiner notes that Dunn et al. ‘937 discloses a fixed dose once per 6 months. The claims do not require subsequent administration, only that it isn’t modified to any subsequent administration during the course of treatment. In other words, there is not a specific treatment regimen in claim 1.  Claim 1 requires that the extended release composition is administered once every 6 months and Dunn ‘937 meets the same administration. Appellants argue that the dosage is the same for the first six-month treatment as any subsequent treatment but the claims only recite every six months which does not require, for example, two treatments per year, only that when given its for six months at a time. Claim 24 recites a patient with CPP is treated with this extended release composition for a time period of about 6 months.  
Dunn ‘937 discloses once per six months administration of a fixed dose. The Examiner again disagrees with Appellants that Dunn ‘937 fails to enable the administration to pediatric patients as precocious puberty is mentioned which is used for treatment with leuprolide. 
	Appellants further argue that Mayo does not disclose treatment in any form, no dosing, no possible therapeutics and no reference to the administration of any possible therapeutics. The combination of Mayo with Dunn ‘937 would not have made it obvious that the Dunn ‘937 can be administered to pediatric patients. 
	In response, the Examiner submits that Appellants are arguing the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d child’s body begins changing into that of an adult too soon.  Dunn ‘937 does not limit the patient population and says it is administered to humans which encompasses pediatric patients and precocious puberty is mentioned as a treatment and Mayo was relied upon to demonstrate that precocious puberty is when a child’s body begins changing too soon and begins before age of 8 in girls and 9 in boys. Therefore, the precocious puberty in Dunn ‘937 encompasses pediatric patients as children are defined to have precocious puberty. The teachings of Partsch et al.  disclosing GnRH agonists for treatment of CPP and George which disclose leuprolide acetate is a  GnRH agonist used to treat prostatic cancer in adults as well as treatment of children with central precocious puberty further render obvious to use the leuprolide acetate implant formulations of Dunn ‘937 to treat central precocious puberty. The Examiner maintains that it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer the treatment composition of Dunn ‘937 ( a leuprolide acetate composition) to pediatric patients 2 years or older for treating central precocious puberty in view of the combined  teachings of Partsch et al. and George et al. One would have a reasonable expectation of success in treating central precocious puberty in pediatric patients because George states that leuprolide is used in the treatment of children with central precocious puberty and Dunn ‘937 discloses administering leuprolide acetate compositions to treat precocious puberty. 
	Appellants next argue that Kuzma does disclose that leuprolide acetate is a GnRH agonist however, the state of the art, prior to the filing date of the instant 
	This argument is not found persuasive because a fixed dose is clearly envisioned by Dunn ‘937. The whole focus on Kuzma is controlled delivery of gonadotropin-releasing hormone (GnRH) agonists, preferably from a polymeric material that is implanted into the body that results in desired and controlled delivery of a therapeutically effective amount of GnRH agonist in order to treat CPP (para 0002). Appellants have cited the background of Kuzma where conventional treatment may involve monthly intramuscular injections of the drug however, the whole purpose the invention of Kuzma  is to administer an implantable drug delivery device that delivers a therapeutically effective amount of GnRH agonists to a patient (see para 0013 and 0015) and  Kuzma discloses that  "controlled release or controlled release formulation refers to a formulation designed to consistently release a predetermined, therapeutically effective amount of drug or other active agent such as a polypeptide or a synthetic compound below toxic levels over an extended period of time, with the result being a reduction in the number of treatments necessary to achieve the desired therapeutic effect” (see para 0029 of Kuzma). Kuzma discloses that in the matter of the present invention, a controlled formulation would decrease the number of treatments necessary to achieve the desired effect in terms of decreased estradiol levels or testosterone levels, or an improvement in symptoms associated with central precocious puberty. The controlled release formulations of the present invention achieve a desired pharmacokinetic profile in a subject, preferably commencement of the release of the active agent substantially immediately after placement in a delivery environment,    

	In response, Appellants are arguing the references individually as administration to pediatric patients was met by the combined teachings of Dunn ‘937, Mayo Clinic, Partsch et al. and George et al. The Dunn ‘359 reference is concerned with controlled release formulations for administration of leuprolide acetate. Leuprolide acetate has already been established to be administered for treating central precocious puberty. Dunn ‘359 was relied upon to show the same polymers as in Dunn ‘937 of the poly lactide/glycolide (PLGA). The difference being that Dunn ‘937 did not teach 85:15 ratio of PLGA, however, Dunn ‘359 discloses the properties of the polymer can be changed by variations in the ratio of the lactide to the glycolide monomer components, and the ratio being 70/30 to about 90/10 which is overlapping. The amount of leuprolide acetate can be from 3-15 % and Yoon et al. discloses leuprolide treats prostate cancer and precocious puberty where leuprolide can be present from 0.1-50 % amounts that overlap the instant claims. 
	Appellants argue that a person of ordinary skill in the art would not look to Yoon to produce a polymer-based injection of a depot formulation of leuprolide acetate since the composition of Yoon are different it is not possible to compare the two. Yoon contains no disclosure to pediatric patients.  
	In response, the Examiner respectfully submits that Appellants are arguing the references individually as the polymer based injection has been met by the combined teachings of Dunn ’937 and Dunn ‘359. Yoon discloses leuprolide acetate is used for prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	On page 25 of the remarks, Appellants repeat the Examiner statement that it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to formulate the biodegradable polymer of (Dunn ‘359) however, the Examiner was not referring to Dunn ‘359 but rather the primary reference Dunn ‘937 which mentions treating precocious puberty which are pediatric patients. 
	Appellants argue that Lee contains no disclosure relating to the administration of any therapeutic to treat CPP, and thus cannot contain any insight for the skilled artisan to have determined dosing with respect to weight of pediatric patient during course of treatment. 
	In response, the Examiner respectfully submits Dunn ‘937 already disclosed not having to adjust with respect to weight of the patient. Dunn ‘937 also states that “the amount of leuprolide acetate incorporated into the flowable, in-situ, solid forming implant depends upon the desired release profile, the concentration of leuprolide acetate required for a biological effect, and the length of time that the leuprolide acetate has to be released for treatment. There is no critical upper limit on the amount of leuprolide acetate incorporated into the polymer solution except for that of an acceptable solution 
	Regarding the limitation “reduces the pediatric patient’s peak stimulated blood serum LH concentration to a pre-pubertal concentration level of <4 IU/L following administration”, the modified Dunn ‘937 arrive at compositions with the same organic solvent, leuprolide and biodegradable polymer as recited in claim 1 and these are standard measurement that a treatment is working. The limitation is a measurement of the composition that is administered. Dunn ‘937 disclose methods of reducing LH levels (para 0015) and reducing LH levels in a patient exhibiting precocious puberty comprising administering the controlled release composition with biodegradable thermoplastic polyester that is at least substantially insoluble in aqueous medium or body fluid, a biocompatible polar parotic solvent and leuprolide acetate (claim 47).  Lee et al. was relied upon to show diagnosing central precocious puberty relies upon peak 
	Appellants argue Prasad contains no disclosure to the administration of any therapeutic to treat central precocious puberty. Combining the Dunn ’937, Mayo, Partsch, George, Dunn ‘359, Yoon, Lee and Prasad would not have made a fixed dose of about 12 % w/w leuprolide or salt thereof that is independent form the weight of the pediatric patient at the start of treatment and not modified from the initial administration to any subsequent administrations during the course of treatment. 
	The Examiner maintains the position that Appellants are arguing the references individually and that Dunn ‘937 disclose administration of a fixed dose of leuprolide for treatment of precocious puberty and methods involving reducing LH levels where the composition contains the same organic solvent as the instant claims, a fixed dosage leuprolide acetate that is one per 6 months, with zero requirement it must be modified based on weight. The administration of the similar biodegradable polymer poly lactide-co-glycolide with terminal groups of hydroxyl or ester. The extended release composition is in contact with body fluid and the solvent dissipates and an in situ depot forms. The only differences of the composition of Dunn ‘937 are the amount of Leuprolide, the ratio of the lactide to glycolide segments 85:15, and the central part of precocious puberty. The combined teachings of  Mayo, Partsch et al., George, Dunn central precocious puberty. Dunn ‘359 disclose optimizing the copolymer segments and 85:15 poly lactide-co glycolide and that the properties of the polymer can be changed by variations in the ratio of lactide to glycolide monomer components which are disclosed to overlap. Dunn ‘359 also discloses use of leuprolide acetate at ranges of 3-15 % by weight and Yoon et al. discloses using leuprolide acetate to treat prostate cancer or precocious puberty (para 0004 Yoon) where the Leuprolide acetate can be from 0.1-50 % by weight of the composition. Kuzma recognizes treating central precocious puberty and that treatments reduce hormones to pre-pubertal levels and that conventional treatment includes administration of GnRH agonists such as leuprolide. 
	Appellants argue with regard to Carel 1 that the reference contains no discussion on how the weight of a pediatric patient impacts the dose of any therapeutic. 
	 In response, the Examiner respectfully submits that Carel 1 discloses clinical signs that pediatric patients have with central precocious puberty and results in accelerated bone growth. Carel 1 also discloses using GnRH agonists (i.e. leuprolide) in the treatment of central precocious puberty. Appellants are arguing the references individually as Carel 1 was not relied upon for this limitation as it was met by Dunn ‘937. As discussed already there is no mention of adjusting based on weight of the patient as the leuprolide acetate is formulated to release once per six months.

	In response this argument is not found persuasive because administration of a fixed dose not based on the weight of the patient (i.e., pediatric) was already met by Dun ‘937 and Kuzma was not relied upon for this feature. Kuzma was relied upon to show that the treatments reduce hormones to pre-pubertal levels which is the same goal as the instant claims. 
Kuzma discloses the amount of a pharmaceutically acceptable histrelin, salt, solvated, or prodrug thereof included in the pharmaceutical composition of the present invention will vary, depending upon a variety of factors, including, for example, the specific histrelin used, the desired dosage level, the type and amount of hydrogel used, and the presence, types and amounts of additional materials included in the composition. The amount of histrelin, or a derivative thereof, in the formulation varies depending on the desired dose for efficient drug delivery, the molecular weight, and the activity of the compound. The actual amount of the used drug can depend on the patient's age, weight, sex, medical condition, disease or any other medical criteria. The actual drug amount is determined according to intended medical use by techniques known in the art. The pharmaceutical dosage formulated according to the invention may be administered about once every six months as determined by the attending physician (para 0098). The Examiner disagrees that this paragraph teaches it depends on weight as other factors can determine initial dosage such as medical condition which is the same condition to be treated (central precocious puberty). Regarding the Example of Kuzma, the “depending on the weight” does not indicate the implant is adjusted based 
	Appellants further argue that with regards to Carel 2, the Examiner has misinterpreted the phrase “fixed dose” as used in the context of the claims. It is used to clarify that the dose of leuprolide in the claimed formulation never changes, from initial 6 month dose to each subsequent dose, regardless of the weight of the child at any stage during treatment. The dose stays the same throughout the entire course of treatment. 
	In response, the Examiner submits that this definition applies to Dunn ‘937 because the dosage is not based on weight there is a fixed percent that can be administered once per six months. The Examiner has applied the broadest reasonable interpretation to “fixed dose” such that it does not change as it is fixed in the composition and is not based on weight as in Dunn ‘937. Appellants argue that the dose is fixed through the entire course of treatment however, Dunn et al. discloses a set amount administered once per 6 month period. As discussed supra, claim 1 does not provide a course of treatment and a dose of once per six months meets this limitation as it is not modified based on the weight of a patient. Paragraph 40 of the instant specification discloses “as described in more detail below, the inventors of the present application have discovered that an extended release composition comprising a biodegradable polymer with fixed dose of leuprolide acetate, a GnRH agonist, is effective for the treatment of CPP in a child of at least 2 years of age in need thereof, when administered once per about six months”. This is the same teaching as provided by Dunn ‘937 in that the dosage is not modified and given once per six months. 
	Carel 2 was relied upon to teach a fixed dose and that is what the treatment shows a dose was give and not adjusted. This is the purpose of a depot to provide controlled release over a desired period of time without having to adjust the drug during that time. Carel 2 shows that the dose was injected every 90 days at a predetermined concentration and does not provide a teaching that after 90 days it is readjusted. There is an established dosage and for that patient it is administered every 90 days. Furthermore, Dunn ‘937 encompassed a fixed dosage not adjusted based on body weight for treatment of precocious puberty. 
	Appellants describe that it was surprising that a fixed dose pediatric therapeutic could be administered without regard to the weight or clinical response of the pediatric patient in first and subsequent doses through treatment. The skilled artisan would have expected that the subsequent doses should be adjusted in order to match the weight. Appellants further state O’Hara discloses pediatric patients experience large amounts of growth and development during early childhood and the dose is typically based on the weight of the child. Appellants argue that George discloses adjusting to the body weight. 
	In response, the Examiner respectfully submits that George was not relied upon for this feature as George is not an implant depot as in Dunn ‘937. George is a daily subcutaneous administration solution using a multiple dose pen device. George was not relied upon to teach the limitation the dosage is not adjusted based on the weight as that was accomplished by the modified Dunn ‘937. George was relied upon to show that leuprolide acetate is a synthetic non-peptide analog of naturally occurring 
	Appellants argue that the Declaration of Ryan Tooker, Ph.D., showed unexpected results and that based on the anticipated need to adjust the dose of leuprolide acetate during course of treatment of CPP, the Appellants submitted a two part adaptive trial arm. Part A administered leuprolide acetate injectable suspension once per 6 months and part B provided the option to convert the dosing interval to once per 5 months, thereby increasing the dose of leuprolide acetate administered per month to the subject. The results of the study surprisingly showed that safety and efficacy were achieved under Part A alone, without the need to adjust the dosage under Part B. The results indicated that the claimed fixed dose leuprolide acetate extended release formulation could be administered once per every six months to children with central precocious puberty independently of the weight of the child and without modification in subsequent administrations. 
	 In response, the Examiner maintains the position the administration of once per six months is the same administration of Dunn ‘937 as was administered in the trial of Part A of the declaration which recites “once per 6 months”. The Examiner disagrees 
	Furthermore, with regards to the cited prior art standard formulations, Appellants argue that the dose of leuprolide given to a pediatric patient would be dependent on the weight of the patient and have to be adjusted during the course of treating patients with central precocious puberty.  
	In response, the Examiner respectfully submits that the prior art dosage formulations were not the same composition as in Dunn ‘937. In other words they were not the depot of Dunn ‘937 using the similar polymers and solvents in combination to release the desired drug thus a comparison the marketed product is not a direct comparison because Dunn ‘937 discloses administering one per 6 months using their controlled release composition and specific depot.  "Obviousness does not require absolute predictability of success." Id. at 903, 7 USPQ2d at 1681. There is no discussion of adjusting based on the weight of the person and the composition is formulated for administration such that it is administered once per six months, thus the dosage is not continuously being adjusted as the depot is intended to be administered 
	Appellants argue that Ibanez and Carreto do  not mention treating central precious puberty and does not teach the weight of any of its patients in concentration with dose of leuprolide acetate. 
	In response, the Examiner respectfully submits that Appellants are arguing the references individually as Ibanaz was relied upon in combination with Partsch et al.  Prasad et al. to teach that stimulation composition of leuprolide acetate may also be an effective stimulation test and that Carreto discloses that different leuprolide dosages for the stimulation tests have been used and dosage varies from a fixed amount 0.5 mg to 10 or 20 µg/kg. The combination of Ibanaz, Partsch et al. Prasad et al. and Carreto et al. render obvious administering a stimulation composition comprising GnRH or GnR agonist subcutaneously for measuring the peak stimulated blood serum LH concentration prior to administration of the extended release composition. Appellants 
For the above reasons, it is believed that the rejections should be sustained. 


Respectfully submitted,
	/Danah Al-Awadi/
Primary Examiner, Art Unit 1615

Conferees:
/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615       

/FREDERICK F KRASS/           Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.